Citation Nr: 1625497	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-02 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

2.  Entitlement to a higher initial disability rating for degenerative arthritis of the lumbar spine, currently rated 20 percent.

3.  Entitlement to an increased disability rating for right knee subluxation, currently rated 20 percent.

4.  Entitlement to an increased disability rating for service-connected post-operative residuals of medial meniscectomyof the right knee, with degenerative changes, currently rated 50 percent.

5.  Entitlement to an increased disability rating for service-connected limited flexion of the right knee, currently rated 20 percent.



REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, private attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to October 1976 in the United States Marine Corps.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO).  

The October 2010 rating decision continued the 10 percent disability rating for right knee post-operative residuals, medical meniscectomy with degenerative arthritis, and awarded a separate 20 percent disability rating for limited flexion of the right knee.  In a January 2016 rating decision, the RO found clear and unmistakable error in the prior evaluation of post-operative residuals of medial meniscectomy, right knee, with degenerative changes, and awarded a 50 percent evaluation from the date of the claim seeking an increased disability rating, and additionally assigned a separate 20 percent disability rating for subluxation of the right knee.  As these actions did not constitute a full grant of the benefits sought, the Veteran's claim seeking increased disability ratings for the service-connected right knee disability remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

In the July 2011 rating decision, the RO granted service connection for degenerative arthritis of the lumbar spine, awarding a 20 percent disability rating, and denied the Veteran's claim seeking service connection for erectile dysfunction.  The Veteran submitted a Notice of Disagreement in July 2011, raising appeals as to the rating and effective dates assigned for the service-connected degenerative arthritis of the lumbar spine and the denial of service connection for erectile dysfunction.  While the RO did not issue a separate Statement of the Case regarding these appeals, in January 2016, it issued a Supplemental Statement of the Case readjudicating the claims seeking service connection for erectile dysfunction and increased disability ratings for service-connected right knee and lumbar spine disabilities.  The Veteran's attorney then submitted a response to the Supplemental Statement of the Case in March 2016, noting continued disagreement with the decision and requesting that VA schedule a hearing on the issues before the Board. 

A Board hearing was held in April 2016, by means of video conferencing equipment, before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In April 2016, the Veteran submitted a supplemental claim of entitlement to service connection for depression as secondary to service-connected lumbar and right knee disabilities.  Also, statements on appeal appear to raise claims of entitlement to service connection for chronic disability(ies) manifested by impaired concentration and cognition, as secondary to service-connected right knee disabilities.  These matters have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to increased disability ratings for service-connected right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

On the record, during his April 2016 hearing, the Veteran withdrew his appeal seeking entitlement to a higher initial disability rating for degenerative arthritis of the lumbar spine.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal seeking a higher initial disability rating for degenerative arthritis of the lumbar spine have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing, or otherwise in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  

At the April 2016 Board hearing, on the record, the Veteran stated that he wished to withdraw his appeal seeking a higher initial disability rating for service-connected degenerative arthritis of the lumbar spine.  As a result, no allegation of error of fact or law remains for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the matter, and it is dismissed.  


ORDER

The appeal seeking a higher initial disability rating for service-connected degenerative arthritis of the lumbar spine is dismissed.


REMAND

The Veteran claims that he is entitled to increased disability ratings for his service-connected right knee disability.  The RO has previously awarded the Veteran separate/increased disability ratings for the right knee under 38 C.F.R. § 4.71a for the following, all effective March 22, 2010, the date his claim for increased ratings was received by VA: 20 percent under Diagnostic Code (DC) 5260 for limited flexion; 50 percent under DC 5010-5261 (traumatic arthritis- limitation of extension) for post-operative residuals of medial meniscectomy with degenerative changes; and 20 percent under DC 5257 for subluxation.  When combined using the Combined Ratings Table of 38 C.F.R. § 4.25, the right knee has been awarded a combined disability rating of 70 percent.   

When assigning evaluations under the Schedule for Rating Disabilities, the "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation of said extremity at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2015).  Amputations of the lower extremity are rated under 38 C.F.R. § 4.71a , Diagnostic Codes 5160-5173.  DC 5163 allows for a 60 percent rating for amputation of the leg with a defective stump and thigh amputation recommended.  Diagnostic Code 5164 allows for a 60 percent rating for amputation of the leg not improvable by prosthesis controlled by natural knee action.  For a schedular rating higher than 60 percent, there must be amputation at least to the upper third of the thigh, one-third of the distance from the perineum to the knee joint. 38 C.F.R. § 4.71a, DC 5161 (2015). 

As previously stated, the Veteran is currently in receipt of a 70 percent combined disability rating for his service-connected right knee disability.  As any award of an increased disability rating for the right knee in excess of the previously-awarded 20 percent for limited flexion, 50 percent for post-operative residuals of medial meniscectomy with degenerative changes (rated as limitation of extension), and 20 percent for subluxation would run counter to the amputation rule, the Board may not award the increased benefits sought by the Veteran on a schedular basis.  

The Board is also required to consider whether schedular evaluations are inadequate for any portion of the appeal period, thus requiring that the AOJ refer the claim to the Under Secretary for Benefits or to the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1)  (2015); see also Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008). 

In determining whether an extra-schedular evaluation should be considered, the Board must first determine whether there is an exceptional or unusual disability picture such that the diagnostic criteria are inadequate to describe the severity and symptoms of the claimant's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the established schedular criteria are found to be inadequate, the Board must next consider whether the disability picture exhibits other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for an initial determination as to whether the award of an extra-schedular disability rating is in the interest of justice.  If these two elements are not met, however, the schedular evaluation is deemed adequate, and referral is not required.  Id. at 116.

During the April 2016 hearing, the Veteran testified that his right knee is excruciatingly painful, and causes him constant suffering.  He further testified that the prescribed pain medications were not alleviating his symptoms, and that the pain is so severe that he is unable to concentrate, describing this as resulting in him feeling "all discombobulated in the mind."  The Veteran additionally asserted that his right knee will buckle throughout the day, and that he can walk for only about 10-15 feet before it buckles.  

The Veteran was most recently provided with a VA examination regarding the severity and manifestations of his service-connected right knee disability in January 2016.  The examiner documented the Veteran's reports of pain, with flare-ups of severe pain which render him unable to walk and require him to sit.  The examiner stated that the examination was not being conducted during a flare-up, and that she was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability during flare-ups.  As explanation, she stated that the Veteran was expected to have additional limitation of motion when suffering from pain, and that the amount of loss would depend on the activity and severity of pain experienced by the Veteran, and further, that the range of motion documented at the examination "may be suggestive of the [range of motion] to be experienced during flare ups."  As for the functional impact of the disability, the examiner stated that the right knee does impact the Veteran's ability to perform occupational tasks, specifically opining that "prolonged standing and walking as well as climbing stairs maybe (sic) impacted by discomfort and pain with overuse."

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To the extent that the Veteran's testimony at the Board hearing represents functional impairment caused by his service-connected right knee disability of a greater severity than that documented at his most-recent VA examination, the need for an additional examination to assess the worsening condition has been implicated.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As explained above, the Board may not award a higher schedular evaluation for the Veteran's service-connected right knee disabilities (limitation of flexion, limitation of extension resulting from post-operative residuals of medial meniscectomy, right knee, with degenerative changes , and subluxation) because to do so would violate the "amputation rule."  The disposition of the Veteran's appeal as to these issues will turn on whether the Veteran's disability manifests in extraordinary symptomatology rendering the schedular criteria inadequate, and/or severity with resulting marked interference with employment or frequent hospitalizations such that extraschedular consideration would be in order.  Additionally, the current record is found to lack sufficient evidence regarding the effects of the Veteran's service-connected disabilities on his employment and employability, the examiner should obtain a complete occupational history from Veteran, so that future adjudication of this matter may adequately consider whether the right knee disability has manifested in marked interference with employment.

The Board further notes that evidence of record indicates that relevant federal records likely remain outstanding.  A November 2009 VA treatment record documents that the Veteran was then "on disability [and] not working."  While this could be referencing the Veteran's receipt of VA service connection benefits, the Board finds it at least as likely that this notation indicates that the Veteran was then in receipt of disability benefits from the Social Security Administration (SSA).  The United States Court of Appeals for Veterans Claims (Court) has held that, where VA has notice that a Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103 when 'there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits').  Under the circumstances presented here, the AOJ should take action to ensure that any records for the Veteran in possession of the SSA are obtained and associated with the claims file. 

The Veteran is additionally seeking service connection for erectile dysfunction, on a secondary basis as caused and/or aggravated by his service-connected right knee and lumbar disabilities.  At the April 2016 hearing, the Veteran testified that he has experienced problems with erectile dysfunction (ED) since undergoing knee surgery, potentially related to a blood clot from having his cast put on too tightly.  He also asserts that pain from his back and right knee disabilities, as well as medications prescribed for these service-connected disabilities, have resulted in, and/or aggravated, his ED.  

The Veteran has not yet been afforded an examination specifically addressing his claim seeking service connection for erectile dysfunction.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  The Veteran's VA treatment records contain notations of male erectile dysfunction among the Veteran's active problem list and active prescriptions addressing this disorder throughout the relevant appeal period.  As the Veteran has been awarded service connection for right knee and lumbar disabilities, and there is an indication that his erectile dysfunction may be related to one or both of these service-connected disabilities, the Board finds that the low burden requiring the provision of a VA examination and medical opinion has been reached.  

Finally, because the case is being remanded for further development, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from April 2016 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Contact the Social Security Administration and request a copy of any decision regarding disability benefits for the Veteran, as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's claims file, electronic or otherwise.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.

3.  Thereafter, schedule the Veteran for a VA examination with a physician with appropriate medical expertise for an opinion on the nature and etiology of the Veteran's erectile dysfunction, to include whether such is etiologically related to active military service or to other service-connected disability or disabilities.  The examiner must be given full access to the Veteran's complete VA claims file and electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a complete copy of this remand, and any electronic records, were reviewed in connection with this examination.  All indicated studies and diagnostic tests should be conducted.

Thereafter, the examiner must address the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction arose during or is otherwise related to his period of active military service (May 1973 to October 1976).

The examiner is advised that at the April 2016 Board hearing, the Veteran testified that he has experienced problems with erectile dysfunction ever since undergoing surgery for his right knee during service.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is caused by, or proximately due to, his service-connected right knee disabilities, right leg thrombophlebitis, and/or degenerative arthritis of the lumbar spine.

The examiner is advised that at the April 2016 Board hearing, the Veteran testified that he has experienced symptoms of erectile dysfunction ever since undergoing surgery for his right knee, and stated that he had a blood clot from his cast being put on too tightly.

c.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction has been aggravated (permanently worsened beyond normal progression of the disorder) by one or more of his service-connected disabilities and/or by treatment of such disabilities (i.e. as a side effect of medications used to treat the service-connected disability or disabilities).

The examiner is advised that at the April 2016 Board hearing, the Veteran testified that he believes that his erectile dysfunction has been aggravated both by the pain from his back and right knee, and by the medications he has been prescribed for the pain. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, in contrast to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must include in the examination report the rationale for any and all opinions expressed.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, arrange for the Veteran to undergo a VA joints examination with a physician of appropriate medical expertise to assess the current severity, manifestations, and functional impact of the Veteran's service-connected right knee disabilities.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

a.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  Clinical evidence of painful motion and further limitation of motion after three repetitions of movement should be documented in detail.

b.  The examiner should obtain a detailed description from the Veteran as to his subjective right knee symptoms, to include during flare-ups and/or after prolonged use.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  

c.  The examiner's attention is directed to the transcript of the April 2016 Board hearing, recording the Veteran's reports that his right knee buckles throughout the day, and that he can walk approximately 10-15 feet before it buckles.  

The examiner is asked to comment upon whether such reports are medically consistent with the current and/or prior physical examinations of the Veteran, as well as the other lay and medical evidence of record.

d.  The examiner should fully describe the functional effects of the right knee disabilities, including the effects on the Veteran's occupational functioning and daily activities.  The examiner should obtain a complete occupational history from the Veteran, to include information as to whether his right knee disability caused him to take off time from work, request different duties/accommodations, etc...

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any and all opinions expressed.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Thereafter, review the requested medical reports to ensure responsiveness to, and compliance with, the directives of this remand; implement corrective procedures as needed.  

6.  After completing the above, conduct any additional development deemed necessary then readjudicate the claims of entitlement to service connection for erectile dysfunction, including as secondary to service-connected disability/disabilities, and entitlement to increased disability ratings for service-connected right knee disabilities, currently with ratings of 20 percent for limited flexion, 50 percent for post-operative residuals of medial meniscectomy with degenerative changes (evaluated as limitation of extension), and 20 percent for subluxation, in light of the expanded record.  In readjudicating the Veteran's appeals seeking increased evaluations for service-connected right knee disabilities, the AOJ should specifically address whether extraschedular consideration under 38 C.F.R. § 3.321(b) is warranted, and if so, refer the matter to the Under Secretary for Benefits or the Director, Compensation Service if appropriate.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


